DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 20, 21,25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite for failing to particularly point out and distinctly claim the invention.  The claim recites area, however, the units shown include mm-2.  Normal units of area are mm2.  Correction and or explanation is required.
Claim 25 is indefinite for failing to point and distinctly claim the subject matter.  The claim depends on claims 21 to 24, however, claim 23 has been canceled.  A claim cannot depend on a canceled claim, correcting is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 15, 20, 21, 25 and 29 all recites the broad recitation range, and the claim also recites narrower ranges of the same property which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari (2010/0242834) in view of Noguchi et al (EP 32116567).
The Bhandari reference teaches a method and product of a single crystal diamond, note entire reference.   A diamond substrate is first placed onto or loaded onto a substrate holder, note para 0053 and 0054.  The holder is in a chemical vapor deposition chamber or reactor.  The substrate and holder are heated to temperatures above 900c while process gases are fed into the chamber, note examples.  The gases decompose to form single crystal diamond on the substrate, note figure 1.  The grown diamond has a thickness greater then 1mm, note examples.  The difference between the instant claim and the prior art is the dislocation density of the substrate and width of the diamond layer.  However, the Noguchi et al reference teaches a grown diamond layer on a free-standing diamond film, which has a dislocation density 
With regards to claim 3, the Bhandari reference teaches the gases to be fed for diamond deposition no include oxygen, meeting the instantly claimed range.
With regards to claim 12, the Bhandari et al reference teaches the grown diamond to be of the (100) orientation, note example 1.
With regards to claim 16, the area of the diamond grown in the combined references is over 16 mm2, note the units of area are not negative, see claim.
With regards to claim 20, the temperatures of the combined references are above 925c, note examples.
Claim 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari (2010/0242834) in view of Noguchi et al (EP 32116567).
The Bhandari and Noguchi references are relied on for the same reasons as stated, supra, and differ from the instant claim in the formation of the substrate.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  means of forming the substrate in the combined references in order to have a uniform substrate, noting, the Bhandari reference does teach the substrate can be grown by CVD processes, note para 0054. 
With regards to claim 9, the combined references teach a free-standing diamond substrate which indicates that any non-diamond material is removed prior to the process.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari (2010/0242834) in view of Noguchi et al (EP 32116567).
.
Claim 21, 22, 25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari (2010/0242834) in view of Noguchi et al (EP 32116567).
The Bhandari and Noguchi references are relied on for the same reasons as stated, supra, and differ from the instant claims in the silicon concentration in the grown diamond.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable  content of silicon in the diamond grown in the combined references in order to create specific properties in the diamond, noting both references do not use silicon in the process, minimizing silicon amounts.
With regards to claim 25, the combined references teach a linear dimension greater the 25 mm.
With regards to claim 30, the Bhandari reference teaches the orientation of (100).
Claim 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari (2010/0242834) in view of Noguchi et al (EP 32116567).
The Bhandari and Noguchi references are relied on for the same reasons as stated, supra, and differ from the instant claim in the optical birefringence and photoluminescence in the diamond.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable birefringence and photoluminescence in the diamond in the combined references in order to increase use of the diamond, noting the Bhandari reference does teach growing several different qualities in the diamond, and the process of the combined references are similar to that claimed.

			Examiner’ Remarks
The Sung, Francis and Twitchen references are merely cited of interest as showing the state of the art  for diamond manufacture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714